SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party Other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)); x Definitive Proxy Statement; o Definitive Additional Materials; o Soliciting Material Pursuant to Section 240.14a-2; Modine Manufacturing Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June 28, 2012 1500 DeKoven Avenue Racine, Wisconsin53403-2552 Notice of Annual Meeting of Shareholders Date: Thursday, July 19, 2012 Time: 9:00 a.m. Place: The Pfister Hotel 424 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Record Date: June 1, 2012 Matters to vote on: 1. Election of the Company-nominated slate of two directors for terms expiring in 2015; 2. Advisory vote to approve the Company’s executive compensation; 3. Ratification of the appointment of the Company’s independent registered public accounting firm; 4. Consideration of any other matters properly brought before the shareholders at the meeting. By order of the Board of Directors, Margaret C. Kelsey Vice President – Corporate Development, General Counsel and Secretary June 28, 2012 Your vote at the annual meeting is important to us.Please vote your shares of common stock by calling a toll-free telephone number, logging onto the Internet or by completing the enclosed proxy card and returning it in the enclosed envelope.This proxy statement is solicited on behalf of the Board of Directors for use at the 2012 Annual Meeting of Shareholders.This proxy statement and accompanying proxy card are first being sent to shareholders on or about June 28, 2012. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on July 19, 2012 – the Notice and Proxy Statement and 2012 Annual Report on Form 10-K are available at www.proxyvote.com and www.modine.com. TABLE OF CONTENTS Item 1 – Election of Directors 1 Corporate Governance 7 Security Ownership of Certain Beneficial Owners and Management 12 Compensation of Directors 14 Compensation Discussion and Analysis 15 Compensation Committee Report 27 TABLES 2012 Summary Compensation Table 28 Grants of Plan-Based Awards for Fiscal 2012 30 Outstanding Equity Awards at Fiscal Year End 31 Option Exercises and Stock Vested for Fiscal 2012 32 Pension Benefits Table for Fiscal 2012 33 Nonqualified Deferred Compensation Table for Fiscal 2012 34 Potential Post-Employment Payments 35 Potential Change in Control Payments and Benefits 37 Item 2 – Advisory Vote to Approve the Company’s Executive Compensation 40 Item 3 – Ratification of the Appointment of the Independent Registered Public Accounting Firm 40 Report of the Audit Committee 42 Section 16(a) Beneficial Ownership Reporting Compliance 44 Additional Matters 44 General Information about the Annual Meeting and Voting 45 Appendix A – Rules of Conduct A-1 Table of Contents ITEM 1 - ELECTION OF DIRECTORS The Board of Directors nominated two current members of the board, Dr. Suresh Garimella and Christopher Patterson, to stand for election at the 2012 Annual Meeting of Shareholders.If elected, each director would serve until the 2015 Annual Meeting of Shareholders and the election of his successor.The persons appointed as proxies will vote FOR the election of these nominees, unless instructions to the contrary are given to them.The nominees have indicated that they are able and willing to serve as directors.While it is not anticipated that any of the nominees will be unable to take office, if that happens, the proxies will vote FOR the substitute nominee(s) designated by the Board of Directors. The Company’s Bylaws provide that each director shall retire at the close of the term in which he or she attains the age of 70 years, except that the provision shall not apply to any director who has been exempted from it by a resolution passed by a two-third’s vote of the Board of Directors.Frank Jones and Dennis Kuester, both of whom are current members of the board, are 72 and 70, respectively, at the end of their current terms and neither will stand for re-election at the 2012 Annual Meeting of Shareholders.Michael (Tim) Yonker, who will turn 70 in October 2012, has declined to stand for re-election at the 2012 Annual Meeting of Shareholders.The Company gratefully acknowledges Messrs. Jones, Kuester and Yonker for their years of service on the Board of Directors. The Company’s Amended and Restated Articles of Incorporation provide that the Board of Directors shall be divided into three classes, as nearly equal in number as possible, serving staggered three-year terms.The Board of Directors currently consists of 12 members with three classes of five, four and three directors each. In accordance with the Company’s Bylaws, a director shall hold office until the end of such director’s term and until the director’s successor shall have been elected, there is a decrease in the number of directors or until his or her death, resignation or removal.Vacancies may be filled by the shareholders or the remaining directors. See Selection of Nominees to the Board of Directors below. Qualifications of Modine’s Board of Directors Qualifications of Modine’s Board of Directors as a Governing Entity Modine’s board consists of proven business and technology leaders from various industries, disciplines and end markets, who know Modine, its products and its businesses well.For a majority of the members of the board, that knowledge has been gained or enhanced from years of service as Modine board members.For most individuals who joined the board more recently, that knowledge was gained in employment with industry leaders in markets important to the Company - commercial vehicle original equipment manufacturers (“OEMs”), off-highway OEMs and developers and manufacturers of commercial HVAC products.The board benefits from the interplay among a technologist at an internationally recognized university; former Chief Financial Officers of large, complex public companies; former managers of international public companies; Modine’s Chief Executive Officer; and former executives of OEMs in the Company’s markets, as well as the experience brought by those who serve on other public company boards.Modine’s board consists of dedicated individuals with high integrity and discipline and who have a strong desire to use their skills to govern Modine in a responsible manner. Individual Qualifications of the Members of Modine’s Board of Directors The Board of Directors’ Corporate Governance and Nominating Committee (the “Nominating Committee”), a committee consisting of all of the independent directors of the Company, has determined that the board needs certain specialized expertise as well as broad leadership experience to direct the Company to achieve its strategic goals.The Nominating Committee considers the following qualities and experiences to be necessary for the proper functioning of a board of a responsible, global, technology-driven company: · Business operations leadership; · Relevant industry experience; · Global business experience; · Financial expertise; · Technological expertise; · Corporate governance expertise; and · Financial markets experience. - 1 - Table of Contents A description of the qualities provided by each board member is included below with the description of the individual’s experience and public company directorships. Board Skills Matrix The chart below summarizes the specific qualifications, attributes, and skills for each director.An “X” in the chart below indicates that the item is a specific reason that the director was nominated to serve on the board.The lack of an “X” does not mean that the director does not possess that qualification or skill.Rather, an “X” indicates a specific area of focus or expertise of a director on which the board currently relies. Required Expertise Board of Directors Business Operations Leadership Relevant Industry Experience Global Business Experience Financial Expertise Technological Expertise Corporate Governance Expertise Financial Markets Experience Mr. Burke X X X X X Mr. Anderson X X X X Mr. Cooley X X X X Dr. Garimella X Mr. Moore X X X Mr. Neale X X X Mr. Patterson X X X X Ms. Petrovich X X X X Ms. Williams X X X X 2012 Nominees for Director The Nominating Committee nominated Dr. Suresh V. Garimella and Christopher W. Patterson for election as directors.Both of the nominees are considered independent under the New York Stock Exchange (“NYSE”) corporate governance rules. The Board of Directors recommends a vote FOR Dr. Suresh V. Garimella and Christopher W. Patterson. Vote Required for Approval Directors in an uncontested election are elected by a majority of the votes cast by holders of shares of the Company’s common stock entitled to vote in the election at a shareholder meeting at which a quorum is present.Because abstentions and broker non-votes are not considered votes cast, they will not have an effect on the vote. Name Principal Occupation, Directorships and Qualifications Nominees to be Elected for Terms Expiring in 2015: Dr. Suresh V. Garimella Age 48 Director since July 2011 Current Position: Associate Vice President for Engagement, Purdue University and R. Eugene and Susie E. Goodson Distinguished Professor in the School of Mechanical Engineering and Birck Nanotechnology Center, Purdue University; Director of the Cooling Technologies Research Center, Purdue University School of Mechanical Engineering and Birck Nanotechnology Center (since 2002). Experience: Dr. Garimella has served as a professor of Mechanical Engineering at the University of California at Berkeley; University of Wisconsin-Milwaukee; The University of New South Wales, Sydney, Australia; Xi’an JiaoTong University, Xi’an, China; Technical University of Darmstadt, Germany and Purdue University.Dr. Garimella received his Bachelor of Technology in Mechanical Engineering from Indian Institute of Technology, Madras, India, his M.S. in Mechanical Engineering from The Ohio State University and his Ph.D. in Mechanical Engineering from the University of California at Berkley. - 2 - Table of Contents Specific Attributes and Skills for Dr. Garimella: Expertise Discussion of Skills and Attributes Technological Expertise Dr. Garimella is a renowned expert in thermal management and heat transfer technology, which is central to the success of the Company. Christopher W. Patterson Age 57 Director since 2010 Current Position: Retired. Experience: Mr. Patterson retired as President and Chief Executive Officer of Daimler Trucks North America LLC, a leading producer of heavy-duty and medium-duty trucks and specialized commercial vehicles in North America.Mr. Patterson served in this capacity from 2005 until his retirement in 2009.Prior to this he held senior positions, including as Senior Vice President, Service & Parts, with Freightliner LLC (predecessor to Daimler Trucks North America) and other international, commercial truck producers. Public Company Directorships: Finning International Inc., Vancouver, B.C. (Canada) Specific Attributes and Skills for Mr. Patterson: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Patterson gained his business operations leadership experience as the President and Chief Executive Officer of Daimler Trucks North America LLC and brings extensive strategic sales and marketing experience to the Company’s board. Relevant Industry Experience Mr. Patterson has an unparalleled understanding of commercial truck markets and the operations of a global commercial vehicle OEM. Global Business Experience Mr. Patterson’s extensive executive and leadership experience, as described above, gives him valuable insight into the complexities, challenges and issues facing global manufacturing businesses. Corporate Governance Expertise Mr. Patterson has significant corporate governance experience from his role as the President and Chief Executive Officer of Daimler Trucks North America LLC. Directors Continuing in Service for Terms Expiring in 2013: Thomas A. Burke Age 54 Director since 2008 Current Position: Experience: President and Chief Executive Officer of the Company. Mr. Burke joined Modine in May 2005 as Executive Vice President and subsequently served as Executive Vice President and Chief Operating Officer (July 2006 – March 2008).Prior to joining Modine, Mr. Burke worked for nine years in various management positions with Visteon Corporation, a leading supplier of parts and systems to automotive manufacturers, including as Vice President of North American Operations (2002 – May 2005) and Vice President, European and South American Operations (2001 – 2002).Prior to working at Visteon, Mr. Burke worked in positions of increasing responsibility at Ford Motor Company. Specific Attributes and Skills for Mr. Burke: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Burke serves as the President and Chief Executive Officer of the Company. - 3 - Table of Contents Relevant Industry Experience Mr. Burke has unique knowledge of the challenges, risks and opportunities facing a global supplier of thermal management products to global customers gained through his experience with the Company as well as Visteon Corporation and Ford Motor Company.Mr. Burke’s membership on the board and leadership of the Company’s Executive Council help to ensure that the board is linked to the Company’s management and operations. Global Business Experience Mr. Burke’s extensive operational managerial experience at Ford, Visteon and the Company provide him with significant insight and experience in the operations, challenges and complex issues facing global manufacturing businesses. Technological Expertise Mr. Burke has a strong background in and knowledge of thermal management technology. Corporate Governance Expertise Mr. Burke has gained significant corporate governance experience in his role as President and Chief Executive Officer of the Company. Charles P. Cooley Age 56 Director since 2006 Current Position: Experience: Retired. Mr. Cooley retired as Senior Vice President and Chief Financial Officer of The Lubrizol Corporation, a specialty chemical company (April 2009 – September 2011).Mr. Cooley joined The Lubrizol Corporation as Vice President and Chief Financial Officer (April 1998 – July 2005) and subsequently served as its Senior Vice President, Treasurer and Chief Financial Officer (July 2005 – April 2009).Prior to joining The Lubrizol Corporation, Mr. Cooley was Assistant Treasurer of Corporate Finance, Atlantic Richfield Company (ARCO) and Vice President, Finance, ARCO Products Company. Public Company Directorships: KeyCorp Specific Attributes and Skills for Mr. Cooley: Expertise Discussion of Skills and Attributes Global Business Experience Mr. Cooley served as the Chief Financial Officer of Lubrizol, a company with extensive operations throughout the world. Financial Expertise Mr. Cooley has substantial experience as the Chief Financial Officer of Lubrizol including extensive knowledge of complex accounting issues, capital management and internal controls. Corporate Governance Expertise In his role at Chief Financial Officer of Lubrizol, Mr. Cooley gained significant experience implementing effective corporate governance practices. Financial Markets Experience As the Chief Financial Officer of Lubrizol, Mr. Cooley had significant experience in the financial markets in which the Company competes for financing. Gary L. Neale Age 72 Director since 1977 Current Position: Experience: Retired; Chairman of the Board of Modine since April 1, 2008. Mr. Neale served as the Chief Executive Officer (1993 – July 2005) and President (1994 – 2004) of NiSource, Inc., a holding company for gas and electric utilities and other energy-related subsidiaries. Public Company Directorships: Chicago Bridge & Iron Company N.V.; and NiSource, Inc. (Chairman, 1993 - January 2007) Specific Attributes and Skills for Mr. Neale: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Neale gained his business operations leadership experience as the President and Chief Executive Officer of NiSource, Inc. and brings an extensive knowledge of international business, financial acuity and understanding the operations of a large, complex public corporation. - 4 - Table of Contents Global Business Experience Mr. Neale has extensive knowledge of the Company’s global business, having served on the board during a significant period of expansion of the Company.Mr. Neale contributes to the board not only his strong knowledge of the Company but also his strong leadership skills and insight into large organizations. Corporate Governance Expertise Mr. Neale has significant experience in the oversight of audit, compensation and governance issues gained in his tenure serving on public company boards and an unparalleled knowledge of the Company given his long-standing tenure on the Board of Directors. Mary L. Petrovich Age 49 Director since July 2011 Current Position: Experience: Senior Advisor to Industrial and Transportation Group of The Carlyle Group, a global private equity firm, since July 2011. Ms. Petrovich served as the General Manager of AxleTech International, a supplier of off-highway and specialty vehicle drive train systems and components, after its acquisition by General Dynamics Corporation (December 2008 – July 2011).Ms. Petrovich served as Chairman and Chief Executive Officer of AxleTech International from 2001 through the December 2008 sale of the company to General Dynamics. Prior to AxleTech International, Ms. Petrovich held various leadership positions with the Driver Controls Division of Dura Automotive Systems Inc. and AlliedSignal Friction Materials. Public Company Directorships: GT Solar International, Inc.; WABCO Holdings Inc.; and Woodward, Inc. Specific Attributes and Skills for Ms. Petrovich: Expertise Discussion of Skills and Attributes Business Operations Leadership Ms. Petrovich gained her business operations leadership experience as Chairman and Chief Executive Officer of AxleTech International and as General Manager of AxleTech International after its acquisition by General Dynamics.This experience, together with her operational experience with Six Sigma lean manufacturing techniques, supply chain management and evaluation of new business opportunities, provides the board with valuable knowledge in its oversight of the Company’s operational efficiency. Relevant Industry Experience Ms. Petrovich has extensive experience in the automotive, off-highway and transportation industries gained in her roles with AxleTech International, Dura Automotive Systems and AlliedSignal. Global Business Experience Ms. Petrovich’s extensive managerial experience, as described above, provides her with significant insight and experience in the operations, challenges and complex issues facing global manufacturing businesses. Corporate Governance Expertise Ms. Petrovich serves on the Board of Directors of several public companies. Directors Continuing in Service for Terms Expiring in 2014: David J. Anderson Age 64 Director since 2010 Current Position: Experience: Retired. Mr. Anderson retired as President and Chief Executive Officer of Sauer-Danfoss Inc., a worldwide leader in the design, manufacture and sale of engineered hydraulic, electric and electronic systems and components.Mr. Anderson served in this capacity and as a director of Sauer-Danfoss from 2002 until his retirement in 2009.Prior to that time, he served in various senior leadership positions in strategic planning, business development and sales and marketing. Public Company Directorships: MTS Systems Corporation (Chairman, August 2011 - present); Schnitzer Steel Industries Inc.; and Sauer-Danfoss Inc. (July 2002 - June 2009; Executive Director and Co-Vice Chairman (June 2008 – June 2009)) Specific Attributes and Skills for Mr. Anderson: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Anderson gained his business operations leadership experience as President and CEO of Sauer-Danfoss where he gained his significant understanding of successful leadership of a growing, global, high-technology, industrial company. - 5 - Table of Contents Relevant Industry Experience Sauer-Danfoss, a company at which Mr. Anderson spent 25 years of his career, develops, manufactures and markets advanced systems for the distribution and control of power in mobile equipment.Over the course of his career with Sauer-Danfoss, Mr. Anderson became thoroughly familiar with the market for products to industrial OEMs. Global Business Experience Mr. Anderson has significant global experience having led the post-merger integration of Sauer-Sandstrand and Danfoss Fluid Power into its end state of 26 manufacturing sites in 11 countries. Corporate Governance Expertise Mr. Anderson currently serves on the Board of Directors of two international public companies, and formerly served on the board of Sauer-Danfoss. Larry O. Moore Age 62 Director since 2010 Current Position: Experience: Retired. Mr. Moore retired as Senior Vice President, Module Centers & Operations of Pratt & Whitney, a division of United Technologies and a manufacturer of aircraft engines.Mr. Moore served in this capacity from 2002 until his retirement in 2009.Prior to joining Pratt & Whitney, Mr. Moore served in various management positions with Cummins and Ford Motor Company. Specific Attributes and Skills for Mr. Moore: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Moore gained his business operations leadership experience, including experience in low cost country sourcing and operational excellence, at United Technologies where he served as Senior Vice President, Module Centers & Operations of Pratt Whitney, and at Cummins where he served in various operations management positions. Relevant Industry Experience Mr. Moore has a deep understanding of the diesel engine markets for off-highway and commercial truck markets gained over his 23 year career in various positions with Volkswagen of America, Inc., General Motors Corporation, Ford Motor Company as well as Cummins and Pratt & Whitney. Global Business Experience Mr. Moore has extensive experience working with global industrial companies. Marsha C. Williams Age 61 Director since 1999 Current Position: Experience: Retired. Ms. Williams retired as Senior Vice President and Chief Financial Officer of Orbitz Worldwide, Inc., an online travel company (July 2007 - December 2010).Prior to joining Orbitz Worldwide, Ms. Williams was Executive Vice President and Chief Financial Officer (2002 – February 2007) of Equity Office Properties Trust, a real estate investment trust.Prior to that time, Ms. Williams was Chief Administrative Officer of Crate and Barrel and served as Vice President and Treasurer of Amoco Corporation; Vice President and Treasurer of Carson Pirie Scott & Company; and Vice President of The First National Bank of Chicago. Public Company Directorships:
